               Case 1:21-mj-00016-BAM Document 3 Filed 02/26/21 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ALEXANDRE M. DEMPSEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5 Attorneys for Plaintiff
   United States of America
 6

 7                              IN THE UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA

 9
                                                     )   CASE NO. 1:21-MJ-00016-BAM
10   UNITED STATES OF AMERICA,                       )
                                                     )   UNITED STATES’ MOTION TO UNSEAL
11                                Plaintiff          )   INDICTMENT, ARREST WARRANT, AND
                 v.                                  )   OTHER COURT FILINGS
12                                                   )
                                                     )
13   MIGUEL BEJINES,                                 )
                                                     )
14                                Defendant.         )
                                                     )
15

16          The United States hereby moves this Court to unseal the Indictment, Arrest Warrant, and other

17 court filings in this case. The defendant was arrested on February 26, 2021 in the Eastern District of

18 California and will make his initial appearance on March 1, 2021. Therefore, the court filings must be

19 unsealed to advise the defendant in open court of the charges against him.

20

21 DATED: February 26, 2020
                                                                MCGREGOR W. SCOTT
22                                                              United States Attorney
23
                                                                /s/ Alexandre Dempsey
24
                                                                ALEXANDRE DEMPSEY
25                                                              Assistant United States Attorney

26
27

28

                                                         1
30
              Case 1:21-mj-00016-BAM Document 3 Filed 02/26/21 Page 2 of 2

 1

 2
                                   UNITED STATES DISTRICT COURT
 3
                                  EASTERN DISTRICT OF CALIFORNIA
 4

 5                                                  ) CASE NO. 1:21-mj-00016-BAM
     UNITED STATES OF AMERICA,                      )
 6                                                  )
                                 Plaintiff,         ) UNSEALING ORDER
 7               v.                                 )
                                                    )
 8                                                  )
     MIGUEL BEJINES,                                )
 9                                                  )
                          Defendant.                )
10                                                  )

11

12         Good cause appearing due to the defendant’s pending initial appearance, it is hereby ordered that

13 the Indictment, Arrest Warrant, and related court filings in the above case be UNSEALED.

14
     IT IS SO ORDERED.
15

16      Dated:   February 26, 2021                         /s/ Barbara   A. McAuliffe            _
                                                     UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26
27

28

                                                       2
30
